COLLIER, C. J.
If the names of the parties had been omitted entirely on the margin of the entry, it would perhaps have been competent to refer to the writ and declaration to sustain it. •But be this as it may, it is perfectly clear that the designation of the parties is a mere clerical mistake, in writing the plaintiff’s name “ Jacob A. Whittlesey,” instead of “ JacobA. Robertson.”
None of our previous decisions ¿ire precisely analagous to this ; but it seems to us that it is just such a case as is contemplated by the fourth section of the act of 1824, “ to regulate pleadings at common law.” [Clay’s Dig. 322, § 54.] That section is in these words: “ No cause shall be reversed by the Supreme Court, or any Circuit Court, for any miscalculation of interest, or other clerical misprision in entering judgment, so as to give costs to the plaintiff in error ; but in all such cases, the Supreme Court may order the judgment to be amended at the costs of the plaintiff in error.”
We feel constrained thus to order the judgment to be amended, by substituting upon the margin the name of the plaintiff in the declaration, instead of Whittlesey.